DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-11, as originally filed, are currently pending and have been considered below.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Note that the requirement for three sets of color drawings under 37 C.F.R. § 1.84(a)(2)(ii) is not applicable to color drawings submitted via EFS-Web. Therefore, only one set of such color drawings is necessary when filing via EFS-Web.
The drawings are objected to because Figures 7, 8a, 8b and 8c include color, but no petition under 37 C.F.R. § 1.84(a)(2) has been filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu J, Gong E, Pauly J, Zaharchuk G. 200x low-dose PET reconstruction using deep learning. arXiv preprint arXiv:1712.04119. 2017 Dec 12, hereinafter, “Xu”, in view of Matviychuk, Yevgen, et al. "Learning a multiscale patch-based representation for image denoising in X-ray fluoroscopy." 2016 IEEE International Conference on Image Processing (ICIP). IEEE, 2016, hereinafter, “Matviychuk”, and further in view of Lage et al., U.S. Publication No. 2015/0289825, hereinafter, “Lage”.
As per claim 1, Xu discloses an apparatus, comprising: 
processing circuitry configured to acquire a reconstructed positron emission tomography (PET) image (Xu, Abstract, low-dose PET image),
acquire a neural network including weighting coefficients of connections between neuronal nodes of respective layers of a plurality of layers between an input layer and an output layer of the neural network, the neural network having been trained using a training dataset that, for a given noise-minimized reconstructed data, includes noise-exhibiting reconstructed data having greater noise levels than in the noise-minimized reconstructed data (Xu, Abstract, Multi-slice input strategy is introduced to provide the network with more structural information and make it more robust to noise; Xu, page 2, Figure 2. Overall architecture of our proposed network; Xu, page 2 Introduction, a deep learning method to reconstruct standard-dose PET images from ultra-low-dose images ... using a fully convolutional encoder-decoder residual deep network model; Xu, page 3, B. Deep Learning based low-dose PET reconstruction, we use multi-slice input instead of single-slice input, i.e., adjoining slices are stacked as different input channels. In general, the multi-slice inputs can be regarded as a kind of feature augmentation. Since the structure of the brain is deterministic, adjoining slices may share similar structure while having different noise which is random ... the network trained with three-slice input can achieve better result), 
the noise-exhibiting reconstructed data being reconstructed using subsets of a full PET dataset used to reconstruct the given noise-minimized reconstructed data (Xu, page 2-3, A. Dataset and experiments setup, PET/MRI images from nine patients with glioblastoma (GBM) were acquired on a simultaneous time-of-flight enabled PET/MRI system ... with standard dose ... Images were acquired for about 40 min, beginning 45 min after injection … then generate synthesized low-dose raw data at DRF = 200 by simply randomly selecting 0:5% of the count events, spread uniformly over the entire acquisition period. Then we reconstruct PET images from the acquired data at DRF = 1 (standard full dose) and DRF = 200 (target low dose) using standard OSEM methods; Xu, page 4, D. Evaluation and similarity metrics, For each of the patient dataset, we generated the full-dose reconstruction using the model trained only on the other eight patients), 
the training of the neural network including optimizing a loss function representing respective differences between the given noise-minimized reconstructed data and each of the two or more noise-exhibiting reconstructed data (Xu, pages 3-4, 4) Selection of loss functions: The mean squared error (MSE) or L2 loss is still the most popular choice of loss function in training networks for image restoration problems, e.g., super resolution or denoising ... To measure the structural and perceptual similarity, structural similarity index (SSIM[31]), and multi-scale the structural similarity index (MS-SSIM[32]) are proposed), and 
apply the reconstructed PET image to the acquired neural network to generate a noise reduced image (Xu, Abstract, reconstruct low-dose PET image to a standard-dose quality; Xu, page 4, D. Evaluation and similarity metrics, For each of the patient dataset, we generated the full-dose reconstruction using the model trained only on the other eight patients; Xu, page 4, Section III. Results, We compared our proposed method against three state-of the-art denoising methods in low-dose PET reconstruction).
Xu does not explicitly disclose the following limitations as further recited however Matviychuk discloses 
for a given noise-minimized reconstructed data, includes two or more noise-exhibiting reconstructed data having greater noise levels than in the noise-minimized reconstructed data (Matviychuk, page 2332, Section 4. Specific Network Training Strategy, Before using our networks in practical denoising settings, we briefly describe some specifics of the used training process that significantly improves our final results. We train all our networks as denoising autoencoders [35] to match their outputs with clean samples used to produce artificially corrupted inputs. As training set, we use randomly rotated patches from 20 fluoroscopic images obtained with a higher dose X-ray exposures and assumed to be noiseless … On each epoch, we evaluate the network on entire training images and then choose regions with the highest values of MSE (i.e., those on which the network achieves the worst results of reconstruction) to form the training dataset. Specifically, each training mini-batch is composed of n = (5 . . . 25) · 103 regions randomly chosen out of 3n top-MSE regions collected across all 20 training images; thus, we stochastically include some better-reconstructed image parts to avoid overfitting).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Xu to use the multiple high dose images as training data as taught by Matviychuk in order to reconstruct important image features by tailoring the learned basis for preserving important structural information in the image and noticeably minimize the amount of artifacts (Matviychuk, Abstract).
Xu and Matviychuk further disclose (Xu, pages 2-3, Section II. Method, A. Dataset and experiments setup, PET/MRI images from nine patients with glioblastoma (GBM) were acquired on a simultaneous time-of-flight enabled PET/MRI system ... with standard dose ... Images were acquired for about 40 min, beginning 45 min after injection; Xu, page 3, 4) Selection of loss functions: the intensity of PET image reflects the activity distribution of tracer in the subject and the noise results from dose reduction is related to the counting of each detector, noise and spatial information are not independent) but do not explicitly disclose the following limitations as further recited however Lage discloses 
the reconstructed PET image being reconstructed from emission data representing coincidence counts of respective pairs of gamma rays arising from electron-positron annihilation events, the coincidence counts being detected at a plurality of detector elements (Lage, Abstract, receiving medical imaging data corresponding to photons emitted from a subject having received a dose of a radiotracer. Determining, from the medical imaging data, coincidence events including photon coincidence events involving two photons and photon coincidence events involving more than two photons. The photon coincidence events involving two photons and photon coincidence events involving more than two photons are processed and use to reconstruct a series of medical images of the subject; Lage, ¶0004-0005, An image is created by determining the number of such annihilation events at each location within the scanner's field of view; Lage, ¶0035-0046; Lage, Figures 1-5).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to reconstruct the PET image in the manner as taught by Lage in the system of Xu and Matviychuk in order to reconstruct the PET data using well known principles for reconstructing PET data (Lage, ¶0004-0005). 

As per claim 2, Xu, Matviychuk and Lage disclose the apparatus according to claim 1, wherein the processing circuitry is further configured to reconstruct the PET image using a same reconstruction method that was used to reconstruct the two or more noise-exhibiting reconstructed data and the given noise-minimized reconstructed data of the training dataset used to train the acquired neural network, and acquire the neural network wherein the neural network has been trained using the two or more noise-exhibiting reconstructed data that are reconstructed using subsets of a full PET dataset used to reconstruct the given noise-minimized reconstructed data, each of the subsets including a different predefined amount or percentage of the full PET dataset (Xu, page 2-3, A. Dataset and experiments setup, PET/MRI images from nine patients with glioblastoma (GBM) were acquired on a simultaneous time-of-flight enabled PET/MRI system ... with standard dose ... Images were acquired for about 40 min, beginning 45 min after injection … then generate synthesized low-dose raw data at DRF = 200 by simply randomly selecting 0:5% of the count events, spread uniformly over the entire acquisition period. Then we reconstruct PET images from the acquired data at DRF = 1 (standard full dose) and DRF = 200 (target low dose) using standard OSEM methods; Xu, page 4, D. Evaluation and similarity metrics, For each of the patient dataset, we generated the full-dose reconstruction using the model trained only on the other eight patients).

As per claim 4, Xu, Matviychuk and Lage disclose the apparatus according to claim 1, wherein the processing circuitry is further configured to apply the reconstructed PET image to the acquired neural network without adjustments based on statistical properties of the reconstructed PET image (Xu, page 4, D. Evaluation and similarity metrics, For each of the patient dataset, we generated the full-dose reconstruction using the model trained only on the other eight patients. We used the statistics of LOOCV results to quantify the generalization error of the proposed model).

As per claim 5, Xu, Matviychuk and Lage disclose the apparatus according to claim 1, wherein the processing circuitry is further configured to acquire the neural network wherein the neural network has been trained to provide a same image quality for the noise reduced image independently of a noise level of the reconstructed PET image by the acquired neural network being trained to optimize the loss function simultaneously for the two or more noise-exhibiting reconstructed data having different noise levels that spans a predefined range of noise levels corresponding to images reconstructed based on PET scans using the plurality of detector elements (Xu, page 2, Introduction, a deep learning method to reconstruct standard-dose PET images from ultra-low-dose images ... using a fully convolutional encoder-decoder residual deep network model; Xu, pages 3-4, 4) Selection of loss functions: The mean squared error (MSE) or L2 loss is still the most popular choice of loss function in training networks for image restoration problems, e.g., super resolution or denoising ... To measure the structural and perceptual similarity, structural similarity index (SSIM[31]), and multi-scale the structural similarity index (MS-SSIM[32]) are proposed).

As per claim 6, Xu, Matviychuk and Lage disclose the apparatus according to claim 1, wherein the processing circuitry is further configured to train the neural network in advance of the emission data being detected at the plurality of detector elements by obtaining the training dataset for training a neural network, the training dataset including a plurality of noise-minimized PET images respectively paired with two or more corresponding noise-exhibiting images of a plurality of noise-exhibiting PET images having various noise levels that are greater than a noise level of the corresponding noise-minimized image (Xu, page 3, B. Deep Learning based low-dose PET reconstruction, we use multi-slice input instead of single-slice input, i.e., adjoining slices are stacked as different input channels. In general, the multi-slice inputs can be regarded as a kind of feature augmentation. Since the structure of the brain is deterministic, adjoining slices may share similar structure while having different noise which is random ... the network trained with three-slice input can achieve better result; Matviychuk, page 2332, Section 4. Specific Network Training Strategy, Before using our networks in practical denoising settings, we briefly describe some specifics of the used training process that significantly improves our final results. We train all our networks as denoising autoencoders [35] to match their outputs with clean samples used to produce artificially corrupted inputs. As training set, we use randomly rotated patches from 20 fluoroscopic images obtained with a higher dose X-ray exposures and assumed to be noiseless … On each epoch, we evaluate the network on entire training images and then choose regions with the highest values of MSE (i.e., those on which the network achieves the worst results of reconstruction) to form the training dataset. Specifically, each training mini-batch is composed of n = (5 . . . 25) · 103 regions randomly chosen out of 3n top-MSE regions collected across all 20 training images; thus, we stochastically include some better-reconstructed image parts to avoid overfitting), 
wherein, for each of the plurality of noise-minimized PET images, the noise-minimized PET-image is reconstructed using a respective full PET emission dataset, and the two or more corresponding noise-exhibiting images are reconstructed from subsets of the respective full PET emission dataset that are selected to provide a range of noise levels among the two or more corresponding noise-exhibiting images (Xu, page 2-3, A. Dataset and experiments setup, PET/MRI images from nine patients with glioblastoma (GBM) were acquired on a simultaneous time-of-flight enabled PET/MRI system ... with standard dose ... Images were acquired for about 40 min, beginning 45 min after injection … then generate synthesized low-dose raw data at DRF = 200 by simply randomly selecting 0:5% of the count events, spread uniformly over the entire acquisition period. Then we reconstruct PET images from the acquired data at DRF = 1 (standard full dose) and DRF = 200 (target low dose) using standard OSEM methods; Xu, page 4, D. Evaluation and similarity metrics, For each of the patient dataset, we generated the full-dose reconstruction using the model trained only on the other eight patients; Matviychuk, page 2332, Section 4. Specific Network Training Strategy), and 
training the neural network by iteratively adjusting tunable parameters of the neural network to minimize a loss function representing a difference between a respective noise-minimized image and an output when a noise-exhibiting image of the training dataset is applied to the neural network, the tunable parameters being adjusted to simultaneously minimize the loss function for noise-exhibiting images having noise levels throughout the range of noise levels among the two or more noise-exhibiting images of the training dataset (Matviychuk, page 2332, Section 4.2 we turn our attention to the structural similarity index (SSIM) of Wang et. al. [34]. It is based on the assumption that human vision is more susceptible to degradation of structural image information. Furthermore, SSIM is a tunable metric that allows one to control relative importance between the luminance, contrast, and structural terms with three non-negative exponents).

As per claim 8, Xu discloses a method, comprising: 
acquiring a reconstructed positron emission tomography (PET) image (Xu, Abstract, low-dose PET image), 
acquiring a neural network including weighting coefficients of connections between neuronal nodes of respective layers of a plurality of layers between an input layer and an output layer of the neural network, the neural network having been trained using a training dataset that, for a given noise-minimized reconstructed data, includes two or more noise-exhibiting reconstructed data having greater levels of noise than in the noise-minimized reconstructed data (Xu, Abstract, Multi-slice input strategy is introduced to provide the network with more structural information and make it more robust to noise; Xu, page 2, Figure 2. Overall architecture of our proposed network; Xu, page 2 Introduction, a deep learning method to reconstruct standard-dose PET images from ultra-low-dose images ... using a fully convolutional encoder-decoder residual deep network model; Xu, page 3, B. Deep Learning based low-dose PET reconstruction, we use multi-slice input instead of single-slice input, i.e., adjoining slices are stacked as different input channels. In general, the multi-slice inputs can be regarded as a kind of feature augmentation. Since the structure of the brain is deterministic, adjoining slices may share similar structure while having different noise which is random ... the network trained with three-slice input can achieve better result), 
the noise-exhibiting reconstructed data being reconstructed using subsets of a full PET dataset used to reconstruct the given noise-minimized reconstructed data (Xu, page 2-3, A. Dataset and experiments setup, PET/MRI images from nine patients with glioblastoma (GBM) were acquired on a simultaneous time-of-flight enabled PET/MRI system ... with standard dose ... Images were acquired for about 40 min, beginning 45 min after injection … then generate synthesized low-dose raw data at DRF = 200 by simply randomly selecting 0:5% of the count events, spread uniformly over the entire acquisition period. Then we reconstruct PET images from the acquired data at DRF = 1 (standard full dose) and DRF = 200 (target low dose) using standard OSEM methods; Xu, page 4, D. Evaluation and similarity metrics, For each of the patient dataset, we generated the full-dose reconstruction using the model trained only on the other eight patients), 
the training of the neural network including optimizing a loss function representing respective differences between the given noise-minimized reconstructed data and each of the two or more noise-exhibiting reconstructed data (Xu, pages 3-4, 4) Selection of loss functions: The mean squared error (MSE) or L2 loss is still the most popular choice of loss function in training networks for image restoration problems, e.g., super resolution or denoising ... To measure the structural and perceptual similarity, structural similarity index (SSIM[31]), and multi-scale the structural similarity index (MS-SSIM[32]) are proposed), and 
applying the reconstructed image to the acquired neural network to generate a noise reduced image (Xu, Abstract, reconstruct low-dose PET image to a standard-dose quality; Xu, page 4, D. Evaluation and similarity metrics, For each of the patient dataset, we generated the full-dose reconstruction using the model trained only on the other eight patients; Xu, page 4, Section III. Results, We compared our proposed method against three state-of the-art denoising methods in low-dose PET reconstruction). 
Xu does not explicitly disclose the following limitations as further recited however Matviychuk discloses
for a given noise-minimized reconstructed data, includes two or more noise-exhibiting reconstructed data having greater levels of noise than in the noise-minimized reconstructed data (Matviychuk, page 2332, Section 4. Specific Network Training Strategy, Before using our networks in practical denoising settings, we briefly describe some specifics of the used training process that significantly improves our final results. We train all our networks as denoising autoencoders [35] to match their outputs with clean samples used to produce artificially corrupted inputs. As training set, we use randomly rotated patches from 20 fluoroscopic images obtained with a higher dose X-ray exposures and assumed to be noiseless … On each epoch, we evaluate the network on entire training images and then choose regions with the highest values of MSE (i.e., those on which the network achieves the worst results of reconstruction) to form the training dataset. Specifically, each training mini-batch is composed of n = (5 . . . 25) · 103 regions randomly chosen out of 3n top-MSE regions collected across all 20 training images; thus, we stochastically include some better-reconstructed image parts to avoid overfitting).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Xu to use the multiple high dose images as training data as taught by Matviychuk in order to reconstruct important image features by tailoring the learned basis for preserving important structural information in the image and noticeably minimize the amount of artifacts (Matviychuk, Abstract).
Xu and Matviychuk further disclose (Xu, pages 2-3, Section II. Method, A. Dataset and experiments setup, PET/MRI images from nine patients with glioblastoma (GBM) were acquired on a simultaneous time-of-flight enabled PET/MRI system ... with standard dose ... Images were acquired for about 40 min, beginning 45 min after injection; Xu, page 3, 4) Selection of loss functions: the intensity of PET image reflects the activity distribution of tracer in the subject and the noise results from dose reduction is related to the counting of each detector, noise and spatial information are not independent) but do not explicitly disclose the following limitations as further recited however Lage discloses
the reconstructed PET image reconstructed from emission data representing coincidence counts of respective pairs of gamma rays arising from electron-positron annihilation events, the coincidence counts being detected at a plurality of detector elements (Lage, Abstract, receiving medical imaging data corresponding to photons emitted from a subject having received a dose of a radiotracer. Determining, from the medical imaging data, coincidence events including photon coincidence events involving two photons and photon coincidence events involving more than two photons. The photon coincidence events involving two photons and photon coincidence events involving more than two photons are processed and use to reconstruct a series of medical images of the subject; Lage, ¶0004-0005, An image is created by determining the number of such annihilation events at each location within the scanner's field of view; Lage, ¶0035-0046; Lage, Figures 1-5).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to reconstruct the PET image in the manner as taught by Lage in the system of Xu and Matviychuk in order to reconstruct the PET data using well known principles for reconstructing PET data (Lage, ¶0004-0005)

As per claim 9, Xu, Matviychuk and Lage disclose a non-transitory computer readable storage medium including executable instructions, wherein the instructions, when executed by circuitry, cause the circuitry to perform the method according to claim 8 (Xu, page 4, C. Computation environment and hardware settings, All the computation works were done on a Ubuntu server with 2 NVIDIA GTX 1080Ti GPUs. The proposed network is implemented in TensorFlow; Lage, ¶0019, The system also includes a data processing system configured to receive the signals from the detector system, determine, from the signals, photon coincidence events … and reconstruct therefrom a series of medical images of the subject)).

As per claim 10, Xu, Matviychuk and Lage disclose the method according to claim 8, wherein the method further includes: training the neural network in advance of the emission data being detected at the plurality of detector elements by obtaining the training dataset for training a neural network, the training dataset including a plurality of noise-minimized PET images respectively paired with two or more corresponding noise-exhibiting PET images having various noise levels that are greater than a noise level of the corresponding noise-minimized PET image (Xu, page 3, B. Deep Learning based low-dose PET reconstruction, we use multi-slice input instead of single-slice input, i.e., adjoining slices are stacked as different input channels. In general, the multi-slice inputs can be regarded as a kind of feature augmentation. Since the structure of the brain is deterministic, adjoining slices may share similar structure while having different noise which is random ... the network trained with three-slice input can achieve better result; Matviychuk, page 2332, Section 4. Specific Network Training Strategy, Before using our networks in practical denoising settings, we briefly describe some specifics of the used training process that significantly improves our final results. We train all our networks as denoising autoencoders [35] to match their outputs with clean samples used to produce artificially corrupted inputs. As training set, we use randomly rotated patches from 20 fluoroscopic images obtained with a higher dose X-ray exposures and assumed to be noiseless … On each epoch, we evaluate the network on entire training images and then choose regions with the highest values of MSE (i.e., those on which the network achieves the worst results of reconstruction) to form the training dataset. Specifically, each training mini-batch is composed of n = (5 . . . 25) · 103 regions randomly chosen out of 3n top-MSE regions collected across all 20 training images; thus, we stochastically include some better-reconstructed image parts to avoid overfitting), 
wherein, each of the plurality of noise-minimized PET images is reconstructed using a respective full PET emission dataset, and the two or more corresponding noise-exhibiting PET images are reconstructed from subsets of the respective full PET emission dataset that are selected to provide a range of noise levels among the two or more corresponding noise-exhibiting images (Xu, page 2-3, A. Dataset and experiments setup, PET/MRI images from nine patients with glioblastoma (GBM) were acquired on a simultaneous time-of-flight enabled PET/MRI system ... with standard dose ... Images were acquired for about 40 min, beginning 45 min after injection … then generate synthesized low-dose raw data at DRF = 200 by simply randomly selecting 0:5% of the count events, spread uniformly over the entire acquisition period. Then we reconstruct PET images from the acquired data at DRF = 1 (standard full dose) and DRF = 200 (target low dose) using standard OSEM methods; Xu, page 4, D. Evaluation and similarity metrics, For each of the patient dataset, we generated the full-dose reconstruction using the model trained only on the other eight patients; Matviychuk, page 2332, Section 4. Specific Network Training Strategy), and 
training the neural network by iteratively adjusting tunable parameters of the neural network to minimize a loss function representing a difference between a respective noise-minimized PET image and an output when a noise-exhibiting PET image of the training dataset is applied to the neural network, the tunable parameters being adjusted to simultaneously minimize the loss function for noise-exhibiting PET images having noise levels throughout the range of noise levels among the two or more noise-exhibiting PET images of the training dataset (Matviychuk, page 2332, Section 4.2 we turn our attention to the structural similarity index (SSIM) of Wang et. al. [34]. It is based on the assumption that human vision is more susceptible to degradation of structural image information. Furthermore, SSIM is a tunable metric that allows one to control relative importance between the luminance, contrast, and structural terms with three non-negative exponents).


Claim(s) 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu J, Gong E, Pauly J, Zaharchuk G. 200x low-dose PET reconstruction using deep learning. arXiv preprint arXiv:1712.04119. 2017 Dec 12, hereinafter, “Xu”, in view of Matviychuk, Yevgen, et al. "Learning a multiscale patch-based representation for image denoising in X-ray fluoroscopy." 2016 IEEE International Conference on Image Processing (ICIP). IEEE, 2016, hereinafter, “Matviychuk”, in view of Lage et al., U.S. Publication No. 2015/0289825, hereinafter, “Lage” as applied to claims 6 and 10 above, and further in view of Xiang, Lei, et al. "Deep auto-context convolutional neural networks for standard-dose PET image estimation from low-dose PET/MRI." Neurocomputing 267 (2017): 406-411, hereinafter, “Xiang”.

As per claim 7, Xu, Matviychuk and Lage disclose the apparatus according to claim 6, but do not explicitly disclose the following limitations as further recited however Xiang discloses wherein the processing circuitry is further configured to train the neural network using the training dataset that includes another medical image corresponding to the respective noise-minimized image, the another medical image being one of a magnetic resonance image and an X-ray computed tomography image (Xiang, Abstract, a deep learning architecture to estimate the high-quality standard- dose PET (SPET) image from the combination of the low-quality low-dose PET (LPET) image and the accompanying T1-weighted acquisition from magnetic resonance imaging (MRI)). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Xu, Matviychuk and Lage to use the multimodal training dataset as taught by Xiang in order to reduce the patient’s exposure to radiation while maintaining high quality PET images (Xiang, Abstract).

As per claim 11, Xu, Matviychuk and Lage disclose the method according to claim 10, but do not explicitly disclose the following limitations as further recited however Xiang discloses wherein the method further includes: training the neural network using the training dataset that includes another medical image corresponding to the respective noise-minimized PET image, the another medical image being one of a magnetic resonance image and an X-ray computed tomography image (Xiang, Abstract, a deep learning architecture to estimate the high-quality standard- dose PET (SPET) image from the combination of the low-quality low-dose PET (LPET) image and the accompanying T1-weighted acquisition from magnetic resonance imaging (MRI)). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Xu, Matviychuk and Lage to use the multimodal training dataset as taught by Xiang in order to reduce the patient’s exposure to radiation while maintaining high quality PET images (Xiang, Abstract).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,234,666. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of the current application are anticipated by claims 1-11 of U.S. Patent No. 11,234,666 in that claims 1-11 of U.S. Patent No. 11,234,666 contain all the limitations of claims 1-11 of the current application and are therefore not patentably distinct from claims 1-11 of U.S. Patent No. 11,234,666.
Claims 1-11 of the current application recite similar limitations as claims 1-11 of U.S. Patent No. 11,234, 666 as follows:
Current Application No. 17/554,019
U.S. Patent No. 11,234,666
1: An apparatus, comprising: processing circuitry configured to acquire a reconstructed positron emission tomography(PET) image, the reconstructed PET image being reconstructed from emission data representing coincidence counts of respective pairs of gamma rays arising from electron-positron annihilation events, the coincidence counts being detected at a plurality of detector elements, acquire a neural network including weighting coefficients of connections between neuronal nodes of respective layers of a plurality of layers between an input layer and an output layer of the neural network, the neural network having been trained using a training dataset that, for a given noise-minimized reconstructed data, includes two or more noise-exhibiting reconstructed data having greater noise levels than in the noise-minimized reconstructed data, the two or more noise-exhibiting reconstructed data being reconstructed using subsets of a full PET dataset used to reconstruct the given noise-minimized reconstructed data, the training of the neural network including optimizing a loss function representing respective differences between the given noise-minimized reconstructed data and each of the two or more noise-exhibiting reconstructed data, and apply the reconstructed PET image to the acquired neural network to generate a noise reduced image.
1. An apparatus, comprising: processing circuitry configured to acquire a reconstructed positron emission tomography(PET) image, the reconstructed PET image being reconstructed from emission data representing coincidence counts of respective pairs of gamma rays arising from electron-positron annihilation events, the coincidence counts being detected at a plurality of detector elements, acquire a neural network including weighting coefficients of connections between neuronal nodes of respective layers of a plurality of layers between an input layer and an output layer of the neural network, the neural network having been trained using a training dataset that, for a given defect-minimized reconstructed data, includes two or more defect-exhibiting reconstructed data having greater defect levels than in the defect-minimized reconstructed data, the two or more defect-exhibiting reconstructed data being reconstructed using respective subsets of different sizes of a full PET dataset used to reconstruct the given defect-minimized reconstructed data, the training of the neural network including optimizing a loss function representing respective differences between the given defect-minimized reconstructed data and each of the two or more defect-exhibiting reconstructed data, and apply the reconstructed PET image to the acquired neural network to generate a defect reduced image.
2: The apparatus according to claim 1, wherein the processing circuitry is further configured to reconstruct the PET image using a same reconstruction method that was used to reconstruct the two or more noise-exhibiting reconstructed data and the given noise-minimized reconstructed data of the training dataset used to train the acquired neural network, and acquire the neural network wherein the neural network has been trained using the two or more noise-exhibiting reconstructed data that are reconstructed using subsets of a full PET dataset used to reconstruct the given noise-minimized reconstructed data, each of the subsets including a different predefined amount or percentage of the full PET dataset.
2: The apparatus according to claim 1, wherein the processing circuitry is further configured to reconstruct the PET image using a same reconstruction method that was used to reconstruct the two or more noise-exhibiting reconstructed data and the given noise-minimized reconstructed data of the training dataset used to train the acquired neural network, and acquire the neural network wherein the neural network has been trained using the two or more noise-exhibiting reconstructed data that are reconstructed using subsets of a full PET dataset used to reconstruct the given noise-minimized reconstructed data, each of the subsets including a different predefined amount or percentage of the full PET dataset.
3: The apparatus according to claim 1, wherein the processing circuitry is further configured to acquire the neural network wherein the neural network has been trained using a plurality of noise-minimized reconstructed data, each of the plurality of noise-minimized reconstructed data being paired with each of two or more noise-exhibiting reconstructed data that are respectively generated by reconstructing PET images using subsets of the full PET emission dataset that is used to reconstruct the each of plurality of noise-minimized reconstructed data, the subsets are selected to produce the two or more noise-exhibiting reconstructed data that span a predefined range of statistical properties corresponding to images reconstructed based on PET scans performed using the plurality of detector elements, and, when the reconstructed image to which the acquired neural network is applied is within the predefined range of statistical properties, an image quality of the noise reduced image is less affected by statistical properties of the reconstructed PET image than if the noise reduced image were generated using a neural network trained using noise-exhibiting reconstructed data that all had a same value for the statistical properties.
3. The apparatus according to claim 1, wherein the processing circuitry is further configured to acquire the neural network wherein the neural network has been trained using a plurality of defect-minimized reconstructed data, each of the plurality of defect-minimized reconstructed data being paired with each of two or more defect-exhibiting reconstructed data that are respectively generated by reconstructing PET images using different sized subsets of the respective full PET emission dataset that is used to reconstruct the each of plurality of defect-minimized reconstructed data, the different sized subsets are selected to produce the two or more defect-exhibiting reconstructed data that span a predefined range of statistical properties corresponding to images reconstructed based on PET scans performed using the plurality of detector elements, and, when the reconstructed image to which the acquired neural network is applied is within the predefined range of statistical properties, an image quality of the defect reduced image is less affected by statistical properties of the reconstructed PET image than if the defect reduced image were generated using a neural network trained using defect-exhibiting reconstructed data that all had a same value for the statistical properties.
4: The apparatus according to claim 1, wherein the processing circuitry is further configured to apply the reconstructed PET image to the acquired neural network without adjustments based on statistical properties of the reconstructed PET image.
4. The apparatus according to claim 1, wherein the processing circuitry is further configured to apply the reconstructed PET image to the acquired neural network without adjustments based on statistical properties of the reconstructed PET image.
5: The apparatus according to claim 1, wherein the processing circuitry is further configured to acquire the neural network wherein the neural network has been trained to provide a same image quality for the noise reduced image independently of a noise level of the reconstructed PET image by the acquired neural network being trained to optimize the loss function simultaneously for the two or more noise-exhibiting reconstructed data having different noise levels that spans a predefined range of noise levels corresponding to images reconstructed based on PET scans using the plurality of detector elements.
5. The apparatus according to claim 1, wherein the processing circuitry is further configured to acquire the neural network wherein the neural network has been trained to provide a same image quality for the defect reduced image independently of a defect level of the reconstructed PET image by the acquired neural network being trained to optimize the loss function simultaneously for the two or more defect-exhibiting reconstructed data having different noise levels that spans a predefined range of defect levels corresponding to images reconstructed based on PET scans using the plurality of detector elements.
6: The apparatus according to claim 1, wherein the processing circuitry is further configured to train the neural network in advance of the emission data being detected at the plurality of detector elements by obtaining the training dataset for training a neural network, the training dataset including a plurality of noise-minimized PET images respectively paired with two or more corresponding noise-exhibiting images of a plurality of noise-exhibiting PET images having various noise levels that are greater than a noise level of the corresponding noise-minimized image, wherein, for each of the plurality of noise-minimized PET images, the noise-minimized PET-image is reconstructed using a respective full PET emission dataset, and the two or more corresponding noise-exhibiting images are reconstructed from subsets of the respective full PET emission dataset that are selected to provide a range of noise levels among the two or more corresponding noise-exhibiting images, and training the neural network by iteratively adjusting tunable parameters of the neural network to minimize a loss function representing a difference between a respective noise-minimized image and an output when a noise-exhibiting image of the training dataset is applied to the neural network, the tunable parameters being adjusted to simultaneously minimize the loss function for noise-exhibiting images having noise levels throughout the range of noise levels among the two or more noise-exhibiting images of the training dataset.
6. The apparatus according to claim 1, wherein the processing circuitry is further configured to train the neural network in advance of the emission data being detected at the plurality of detector elements by obtaining the training dataset for training a neural network, the training dataset including a plurality of defect-minimized PET images respectively paired with two or more corresponding defect-exhibiting images of a plurality of defect-exhibiting PET images having various defect levels that are greater than a defect level of the corresponding defect-minimized image, wherein, for each of the plurality of defect-minimized PET images, the defect-minimized PET image is reconstructed using a respective full PET emission dataset, and the two or more corresponding defect-exhibiting images are reconstructed from different sized subsets of the respective full PET emission dataset that are selected to provide a range of defect levels among the two or more corresponding defect-exhibiting images, and training the neural network by iteratively adjusting tunable parameters of the neural network to minimize a loss function representing a difference between a respective defect-minimized image and an output when a defect-exhibiting image of the training dataset is applied to the neural network, the tunable parameters being adjusted to simultaneously minimize the loss function for defect-exhibiting images having defect levels throughout the range of defect levels among the two or more defect-exhibiting images of the training dataset.
7: The apparatus according to claim 6, wherein the processing circuitry is further configured to train the neural network using the training dataset that includes another medical image corresponding to the respective noise-minimized image, the another medical image being one of a magnetic resonance image and an X-ray computed tomography image.
7. The apparatus according to claim 6, wherein the processing circuitry is further configured to train the neural network using the training dataset that includes another medical image corresponding to the respective defect-minimized image, the another medical image being one of a magnetic resonance image and an X-ray computed tomography image.


Claims 8-11 of the current application correspond to claims 8-11 of U.S. Patent No. 11,234,666.  
The table above shows that, although the corresponding claims are not identical, claims 1-11 are not patentably distinct from the reference claim(s) because the examined application claims would be anticipated over the reference claims.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if the double patenting rejection were overcome and if it was rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: While the prior art discloses training a neural network using various high and low noise multimodal images, the prior art does not disclose the limitations “wherein the neural network has been trained using a plurality of noise-minimized reconstructed data, each of the plurality of noise-minimized reconstructed data being paired with each of two or more noise-exhibiting reconstructed data that are respectively generated by reconstructing PET images using subsets of the full PET emission dataset that is used to reconstruct the each of plurality of noise-minimized reconstructed data, the subsets are selected to produce the two or more noise-exhibiting reconstructed data that span a predefined range of statistical properties corresponding to images reconstructed based on PET scans performed using the plurality of detector elements, and, when the reconstructed image to which the acquired neural network is applied is within the predefined range of statistical properties, an image quality of the noise reduced image is less affected by statistical properties of the reconstructed PET image than if the noise reduced image were generated using a neural network trained using noise-exhibiting reconstructed data that all had a same value for the statistical properties.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY MANGIALASCHI/Examiner, Art Unit 2668                            
/VU LE/Supervisory Patent Examiner, Art Unit 2668